EXAMINER’S COMMENT

The Information Disclosure Statement (IDS) submitted 02/12/2021 has been considered.

 An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner's amendment was given in a telephone interview with Mark Rawls, Reg. #76,376 January 18, 2021. 

CLAIM AMENDMENTS
In the Claims, cancel Claim 5-11.
In the Claims, replace Claim 12 with the following:
--12. (Currently Amended) A method of detecting a scene change in a streamed video, the streamed video comprising a series of pictures, the method comprising:
determining the encoded size of a picture;
determining the picture type according to the encoded size of the picture;
calculating, for a plurality of pixel positions, a difference between pixel values at the same position in two successive pictures;
calculating a measure of difference between the two successive pictures by summing the pixel differences;
the two successive pictures, the weighting dependent upon the picture type of the latter of the two successive pictures; and
identifying a new scene when the weighted difference exceeds a threshold value, wherein the threshold value is determined by taking a weighted average of differences calculated between a predetermined number of pictures that are immediately preceding the two successive pictures, and wherein the differences between the pictures that are more recently preceding the two successive pictures are given a greater weight.-- 

In the Claims, cancel Claim 15.

In the Claims, replace Claim 16 with the following:
--16. (Currently Amended) An apparatus for detecting a scene change in a streamed video, the streamed video comprising a series of pictures, the apparatus comprising:
a processor arranged to determine the encoded size of a picture, and to determine the picture type according to the encoded size of the picture;
the processor further arranged to calculate: 
a difference between pixel values at the same position in two successive pictures for a plurality of pixel positions; and 
a measure of difference between the two successive pictures by summing the pixel differences;
the two successive pictures, the weighting dependent upon the picture type of the latter of the two successive pictures; and
a scene change detector arranged to identify a new scene when the weighted difference exceeds a threshold value, wherein the threshold value is determined by taking a weighted average of differences calculated between a predetermined number of pictures that are immediately preceding the two successive pictures, and wherein the differences between the pictures that are more recently preceding the two successive pictures are given a greater weight.-- 


Allowed Claims
Claims 12, 13, and 16 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOI H TRAN whose telephone number is (571)270-5645.  The examiner can normally be reached on 8:00AM-5:00PM PST FIRST FRIDAY OF BIWEEK OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LOI H TRAN/Primary Examiner, Art Unit 2484